Citation Nr: 1633836	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type II.

3.  Entitlement to a compensable rating for diabetic retinopathy with early cataract changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims file resides with the Pittsburgh, Pennsylvania RO.  

In January 2014, the Board reopened the claims of service connection for an acquired psychiatric disorder, to include PTSD, and erectile dysfunction and remanded these matters as well as the increased rating claims for further evidentiary development.  

Subsequently, an interim July 2014 rating decision granted service connection for erectile dysfunction and an increased 40 percent rating for type II diabetes mellitus, both effective March 12, 2008, the date of receipt of the claims to reopen and for increased ratings.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of service connection for erectile dysfunction is no longer before the Board.  However, because the increased 40 percent rating does not represent the maximum rating available for type II diabetes mellitus, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The matter of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

2.  The Veteran's diabetic retinopathy with early cataract changes is an active process with corrected visual acuity of 20/40 or better in each eye without loss of visual fields.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2015).

2.  The criteria for a 10 percent disability rating, but no greater, for the Veteran's service-connected diabetic retinopathy with early cataract changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.84a, Codes 6061 through 6079 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran seeks a higher evaluation for service-connected diabetes mellitus, type II, rated as 40 percent disabling under 38 C.F.R. § 4.119, Code 7913.  The 40 percent evaluation contemplates insulin, restricted diet, and regulation of activities.  A higher 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating contemplates more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Code 7913, Note (1).  Noncompensable complications are considered part of the diabetic process under Code 7913.  Id.

"Successive" rating criteria in a diagnostic code is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  See also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

In this case, the criteria for an evaluation in excess of 40 percent have not been met at any time during the increased rating period on appeal.  The evidence does not demonstrate that the Veteran's diabetes mellitus, type II, disability picture resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would or would not be compensable if separately evaluated to warrant the next-higher 60 or 100 percent rating. 

In his March 2008 claim for increase, the Veteran reported that, in addition to Metformin, he was prescribed insulin at night and was to return for treatment in 4 months.  

Review of the Veteran's VA and private treatment records during the appeal period show no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice per month visits to a diabetic care provider.  

A March 2008 VA examination report notes that the Veteran denied hospitalizations for ketoacidosis, hyperglycemic reaction or hypoglycemia and reported being seen by his primary care physician every 3 months.  

A March 2014 VA examination report (examination conducted in March 2014, signed by examiner in April 2014) also notes no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.  

After a careful review of the pertinent evidence of record, the Board finds that an evaluation in excess of 40 percent is not warranted at any time during the appeal period.  The March 2008 and March 2014 VA examination reports specifically note that the Veteran did not require hospitalization for hypoglycemic reactions or ketoacidosis in the last 12 months and that he sought treatment for each of these conditions less than twice per month.  In addition, his VA and private treatment records are consistent with such findings and he does not claim otherwise.  As such, there is no basis on which to assign a higher schedular evaluation of 60 percent or 100 percent.  As previously noted, the evaluation of each higher disability rating includes the criteria of each lower disability rating, and if each requirement is not met, the Veteran could only be rated at the level that did not require the missing component.  Tatum, 23 Vet. App. at 156.  Without evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, an evaluation in excess of 40 percent cannot be assigned.

Furthermore, the record does not reflect any further compensable complications of diabetes that have not been separately rated.  [Peripheral vascular disease and peripheral neuropathy of each lower extremity, retinopathy with early cataractous change and erectile dysfunction are separately rated and he receives special monthly compensation for erectile dysfunction.  Therefore, those ratings are not at issue herein.]

The Board has considered the Veteran's statements regarding his service-connected diabetes mellitus.  He is competent to report his symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected diabetes mellitus according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's contentions.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Based on the foregoing, the Board concludes that the Veteran's diabetes mellitus does not warrant a rating in excess of 40 percent at any time throughout the appeal period.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected type II diabetes mellitus fall within the criteria for the 40 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.

Vision

The Veteran seeks a compensable rating for his diabetic retinopathy with early cataract changes, which is rated under 38 C.F.R. § 4.84a, Codes 6099-6006 [retinitis].  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Code 6099 refers to an unlisted disability of the eye.  Code 6006 pertains to retinitis.  Retinitis is rated based on visual impairment. 

During the course of this appeal, VA amended the Rating Schedule criteria for rating eye disabilities.  73 Fed. Reg. 66,543 (2008).  Eye disabilities are now rated under a General Rating Formula.  38 C.F.R. § 4.79 (2015).  However, the revised criteria only apply to claims for benefits received by VA on or after December 10, 2008.  As VA received the Veteran's claim on March 12, 2008, the former criteria for rating eye disabilities apply.  73 Fed. Reg. 66,543 (2008).

The diagnostic criteria pertinent to diseases of the eye (38 U.S.C.A. § 4.84a, Codes 6000 through 6035 (2008)) do not specifically set forth rating criteria pertinent to retinopathy. 

VA regulations prior to December 10, 2008 provide that under 38 C.F.R. § 4.84a, Code 6006, retinitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.

Loss of visual acuity is rated under Codes 6061-6079.  The best distant vision obtainable after best correction by glasses will be the basis of the rating assigned.  See 38 C.F.R. § 4.75.  The percentage evaluation of central visual acuity impairment will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).

A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes are correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Code 6078, 6079 (2008).

In his March 2008 claim for increase, the Veteran reported retinal bleeding in both eyes secondary to service-connected diabetes mellitus.  

A March 2008 report of ophthalmology consultation notes a history of mild NPDR (non-proliferative diabetic retinopathy).  On examination, his corrected distance vision (DVAcc) was 20/25 in each eye.  The assessment was right eye diabetic maculopathy, mild bilateral NPDR and bilateral cataracts.  An addendum to this consultation report notes right eye (OD) "shows hard exudates inferiorly within 500um of the center of the fovea with a few microaneurysms without obvious edema.  However, it does show small leakage at end phases."  The left eye (OS) was noted to show "few microaneurysms scattered in macula, no leakage."  The examiner noted the need to "watch closely the right eye for potential CSME [clinically significant macular edema] to develop in future."  A subsequent March 2008 ophthalmology consultation report notes 20/20 bilateral corrected visual acuity.  On May 2008 ophthalmology consultation, visual acuity was 20/20 in each eye, scattered hard exudates in each eye were noted.  The assessment was clinically significant macular edema of the right eye ("this is stable vs resolving since last visit. ... Vision is 20/20 with correction and patient is asymptomatic") and no CSME of the left eye.  

On December 2008 VA eye examination, the Veteran reported noticing significant glare when trying to drive at night and occasional intermittent visual blurring.  He reported no other ocular complaints or treatment.  On examination, his corrected distant visual acuity was 20/20 in each eye and gross visual fields by confrontation were full and normal bilaterally.  There was no neovascularization of either iris, there was a 1+ nuclear sclerotic cataractous change bilaterally and macular examination revealed a "rare, hard, small exudate in the left eye."  The right macula was dry and benign and the left eye was dry in the macular area.  The impression was early nonproliferative diabetic retinopathy bilaterally and early cataractous change bilaterally.  

An April 2010 VA ophthalmology note shows corrected distant visual acuity of 20/40 in the right eye and 20/30 in the left eye.  The assessment included bilateral non-proliferative diabetic retinopathy, cataracts (not visually significant) and refractive error.  

An April 2012 VA ophthalmology consultation report notes corrected distant visual acuity of 20/25 in each eye.  The assessment included bilateral non-proliferative diabetic retinopathy, cataracts (not visually significant) and refractive error.  A May 2012 ophthalmology note shows that the Veteran reported that his vision seemed to be getting cloudy and he had floaters.  His corrected bilateral visual acuity was 20/30.  Extraocular movement and confrontational visual field was wnl (within normal limits) in each eye.  The assessment was mild, stable non-proliferative diabetic retinopathy, both eyes; bilateral cataracts which was becoming visually significant (difficulty with night vision); bilateral glaucoma and bilateral dry eye.  

A March 2013 private treatment report notes that the Veteran denied eye itching, pain, redness and vision problems.  

On March 2014 VA eye examination, the Veteran's corrected visual acuity in each eye was 20/40 or better.  He did not have a visual field defect.  The diagnosis was mild NPDR ou (both eyes) and early NSC (nuclear sclerotic cataract) ou.  

A February 2016 VA ophthalmology consultation report notes that the Veteran reported his floaters had moved.  He denied any visual acuity decrease or problems.  His corrected visual acuity was 20/25 in the right eye and 20/20 in the left eye.  Confrontational visual fields were wnl in each eye.  The assessment was glaucoma (mild right eye and suspected left eye), non-proliferative diabetic retinopathy (mild, stable - chronic appearing cystic changes left eye), choroidal nevus right eye, bilateral cataract, dry eye and operculated hole vs retinal tuft (appears chronic, no need for laser at this time but consider in future if patient noting flashes).  

A careful review of the record shows that, throughout the course of this appeal, the Veteran's corrected bilateral visual acuity was consistently measured to be 20/40 or better.  There were no visual field deficits on examination.  Accordingly, a compensable rating on the basis of impairments to central visual acuity or field of vision is not warranted. 

The evidence of record also does not show pain, rest-requirements or episodic incapacity.  The treatment records and examination reports document no such complaints or need for rest, and the Veteran has not reported such symptomatology.  

However, a minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Code 6000-6009 (2008).  The Veteran was found to have early cataractous change bilaterally on December 2008 VA examination and his bilateral cataracts had become visually significant by the time of his May 2012 VA ophthalmology consultation.  In addition, the February 2016 VA eye examination report includes an assessment of operculated hole vs retinal tuft which appeared chronic.  Accordingly, resolving reasonable doubt in his favor, a 10 percent rating is assigned on the basis that he has an active disease process as contemplated by the rating schedule.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, and has found no section that provides a basis upon which to assign a higher rating.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected diabetic retinopathy with early cataract changes.  The manifestations of his disability are contemplated by the schedular criteria which provide criteria based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity and active pathology.  The evidence in this case does not show that the Veteran has manifestations of the diabetic retinopathy with early cataract changes that are not contemplated by the rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

Finally, the Board notes that the Veteran has a 70 percent combined evaluation (and special monthly compensation for loss of use of a creative organ) for his service-connected disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 


ORDER

A rating in excess of 40 percent for diabetes mellitus, type II, is denied.

A 10 percent rating, but no higher, for diabetic retinopathy with early cataract changes is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

Further development of the record is required to comply with VA's duty to assist in the development of the facts pertinent to the remaining claim on appeal.

Review of the record shows that the Veteran reported a history of depression and excessive worry and nervous trouble on his November 1963 enlistment examination.  He was awarded the CIB (combat infantry badge) for his service.  Post-service clinical records show treatment for depression and PTSD.  

Service connection for an acquired psychiatric disorder, to include PTSD, has previously been denied based essentially on a finding that the psychiatric symptoms reported during service were acute and resolved, his current depression is unrelated to service and his psychiatric symptoms do not meet the criteria for a diagnosis of PTSD.  

The Board remanded the appeal in January 2014 to obtain an opinion as to whether the Veteran has psychiatric symptoms which support a diagnosis of PTSD in conformity with the Diagnostic and Statistical Manual of Mental Disorders (the DSM-IV).  Notably, VA implemented DSM-V, effective August 4, 2014; DSM-V does not apply to claims such as the case here, certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  Thus, DSM-IV is still applicable for this appeal.

The Veteran underwent VA PTSD examination in March 2014.  However, although the examiner opined that the Veteran did not meet the full criteria for PTSD under either the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V) guidelines; the specific diagnostic criteria identified as missing to support such a diagnosis are for DSM-V only.  Further, the examiner discounted diagnoses of PTSD in the VA treatment records as being provided by psychiatry residents and based on psychological assessments which were less thorough and reliable.  However, the examiner did not address the Veteran's competent complaints of sleep disturbance, flashbacks, crying spells and avoidance noted in the VA treatment records.  Therefore, the Board finds that another remand to obtain an opinion as to the nature and etiology of the Veteran's psychiatric disability on the basis of the DSM-IV criteria is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

The same examiner noted the Veteran had a diagnosis of persistent depressive disorder but gave an inconsistent opinion as to any nexus to service.  The examiner first noted that the "symptoms of depression are judged to stem primarily from a variety of life stressors with military-related concerns being less significant."  The examiner later said "[a]s the [V]eteran's symptoms of depression have been related mainly to life stressors which have nothing to do with military service, it is less likely than not (less than 50 percent probability) that" the currently diagnosed depression began during service or is otherwise linked to service.  Although the opinion is negative because the depressive symptoms have been related "mainly" to life stressors that are unrelated to service, the examiner did not rule out the effect of "military-related concerns" completely; only that those concerns were "less significant."  Thus the opinion provider is unclear as to whether the "military-related concerns" have any effect.  

Since the claims file is being returned and there is evidence of ongoing mental health treatment, it should be updated to include any outstanding treatment records (VA treatment records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his psychiatric disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a.  Please identify, by medical diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran currently have PTSD?  If not, please indicate the presence and absence of the factors in the diagnostic criteria for such disability under the DSM-IV, and explain why the Veteran does not meet such criteria. 

b.  If the Veteran is found to have PTSD, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to or sufficiently supported by his combat service.  

c.  For all other psychiatric disability entities diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, to include depression, excessive worry and nervous trouble reported on enlistment.  In responding to this question, the examiner should specifically discuss the Veteran's complaints of sleep disturbance, flashbacks, crying spells and avoidance noted in his VA treatment records.

All opinions must include a complete rationale, citing to supporting factual data and medical principle as appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


